Case 3:19-cr-05174-JM Document 27 Filed 05/15/20 Pag

pOWGO Rage Jot
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case . oO F| LED

UNITED STATES DISTRICT COURT | MAY 15 2020

 

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA sorte ulS DISTRICT COURT
OF |
UNITED STATES OF AMERICA JUDGMENT IN A G ;
V. (For Offenses Committed On or After Novémber 1, 1987)

JUAN CARLOS BECERRA-GUEVARA (1) .
Case Number: 3:19-CR-05174-JM

 

 

Holly A Sullivan
: , Defendant’s Attorney
USM Number 55410-198
q -
THE DEFENDANT:

 

Dx] pleaded guilty to count(s) One of the Information

CL). was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense ; Count
8:1326(A), (B) - Attempted Reentry Of Removed Alien (Felony) : ~  .
The defendant is sentenced as provided in pages 2 through 2 of this judgment,

_ The sentence is imposed pursuant to the Sentencing Reform Act of 1984,

 

(1 The defendant has been found not guilty on count(s)

[CJ Counts). — . is dismissed on the motion of the United States.

 

Bz] Assessment: $100.00, waived.

; os

 

(] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

1 No fine L] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify.the.United. States. Attorney. for this.district within.30.days.of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

May 15, 2020
Date of Imposition of Sentence

  

ITED STATES DISTRICT JUDGE
Case 3:19-cr-05174-JM Document 27 Filed 05/15/20 PagelD.70 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JUAN CARLOS BECERRA-GUEVARA (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-05174-JM

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Twelve (12) months as to Count 1 .

 

 

Sentence imposed pursuant to Title 8 USC Section 1326(b). .
The court makes the following recommendations to the Bureau of Prisons:

og

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Ol at AM. on

 

 

C! as notified by the United States Marshal.
O The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
O onor before
Cas notified by the United States Marshal.
Os as notified by the Probation or Pretrial Services Office.

RETURN

 

 

 

 

I have executed this judgment as follows:
Defendant delivered on to
cat . with a certified copy of thisjudgment.
UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-05174-JM
